Order unanimously affirmed without costs. Memorandum: The court’s determination denying the mother’s application to relocate from Buffalo to Brooklyn and conditionally awarding custody of the children to the father is supported by the record (see, Matter of Louise E. S. v W. Stephen S,, 64 NY2d 946, 947; Eschbach v Eschbach, 56 NY2d 167, 173). Absent exceptional or compelling circumstances, a geographic relocation by a custodial parent will not be permitted (see, Weiss v Weiss, 52 NY2d 170). On this record the mother has failed to establish that the needs of the children, particularly those involving religious concerns, or the professional interests of her new husband constitute such circumstance requiring relocation (see, Richardson v Howard, 135 AD2d 1140; Matter of Kelly v Kelly, 132 AD2d 977; Barie v Faulkner, 115 AD2d 1003; Daghir v Daghir, 82 AD2d 191, 196, affd 56 NY2d 938; cf, Matter of Pecorello v Snodgrass, 142 AD2d 920, appeal dismissed 72 NY2d 1039). (Appeal from order of Supreme Court, Erie County, Roberts, J. — custody.) Present — Dillon, P. J., Green, Pine, Lawton and Davis, JJ.